





EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 18, 2020 (the
“Effective Date”), between AMICUS THERAPEUTICS, INC., a Delaware corporation
having an office at 1 Cedar Brook Drive, Cranbury, New Jersey 08512 (the
“Company”), and Jay Barth, an individual residing at […], (“Employee”)
(together, the “parties”).
WHEREAS, the Company wishes to continue to employ Employee, and Employee wishes
to continue to be employed by Company, on the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the sufficiency and receipt whereof
is hereby acknowledged, the parties agree as follows:
Section 1.Definitions. Unless otherwise defined herein, the following terms
shall have the following respective meanings:
“Accrued Amounts” means, as of the termination of Employee’s employment: (a) the
total of any expenses properly incurred by Employee under Section 3.4(b) that
have not previously been reimbursed as of the effective date of the termination;
(b) the sum of Employee’s accrued, but unused, vacation time, if any, as of the
effective date of the termination; and (c) any accrued and unpaid Base Salary
through and including the effective date of Employee’s termination.
“Affiliate” shall mean any other company, directly or indirectly, controlling,
controlled by or under common control with the Company.
“Cause” means Employee’s: (i) willful or deliberate misconduct that has or could
reasonably be expected to have a materially adverse impact on the reputation or
business of the Company (or an Affiliate), or that results in gain or personal
enrichment of Employee to the detriment of the Company (or an Affiliate);
(ii) violation of Company policy including, but not limited to, policies
prohibiting harassment and other workplace misconduct, and policies governing
corporate compliance; (iii) misappropriation of the funds or assets of the
Company (or an Affiliate); (iv) conviction, plea of guilty, admission to facts
sufficient for a finding of guilt, or plea of no contest (or nolo contendere)
to: (a) any felony, or (b) any misdemeanor involving fraud, theft, dishonesty,
wrongful taking of property, embezzlement, bribery, forgery or extortion; (v)
material breach of this Agreement; (vi) material breach of the Confidentiality,
Non-Disclosure and Non-Competition Agreement attached as Exhibit A; (vii) breach
of Employee’s duty of loyalty to the Company; (viii) disqualification, bar or
suspension by any governmental authority from performing any of the duties
contemplated by this Agreement; (ix) material failure to perform Employee’s
duties or obligations hereunder (other than as a result of being Unable to
Work); or (x) willful failure to adhere to or carry out lawful duties or
directives of the Company’s Chief Executive Officer (“CEO”) or Board of
Directors (“Board”). Notwithstanding anything to the contrary herein, the
Company shall not be deemed to have terminated Employee for Cause for the events
described above in subsections (ix) or (x) unless the CEO or Board, as
applicable, has determined that such events are amenable to cure and given
Employee written notice of the occurrence of the claimed event(s) constituting
Cause and Employee has failed to cure such event(s) within fourteen (14)
calendar days after Employee’s receipt of such notice (or such other period as
may be deemed reasonable by the CEO or Board under the circumstances and
communicated to Employee). The other events described above are not subject to
an opportunity to cure but the Company may, in its sole discretion, conduct an
investigation into those events and provide the employee a full opportunity to
participate.
“Change in Control Event” means any of the following: (i) when any person or
entity who is not currently a stockholder of the Company (as of the date of this
Agreement) becomes the beneficial owner of greater than 50% of the
then-outstanding voting power of the Company; (ii) when a merger or
consolidation with another entity occurs that causes the voting securities of
the Company outstanding immediately before the transaction to constitute less
than a majority of the voting power of the voting securities of the Company or
the surviving entity outstanding immediately after the transaction; or
(iii) when a sale or disposition of all or substantially all of the Company’s
assets occurs. Notwithstanding the foregoing, no event shall be deemed to be a
Change in Control Event unless such event would also be a Change in Control
under Section 409A and the rules and regulations promulgated thereunder
(collectively, “Section 409”) of the Internal Revenue Code of 1986, as amended
(the “Code”) or would otherwise be a permitted distribution event under Section
409A.
“Change in Control Severance Benefits” means: (i) payment of an amount equal to
one and one-half (1.5) times Employee’s then current Base Salary, payable in
installments over eighteen (18) months, commencing within sixty (60) calendar
days after the resignation or termination (collectively, “termination’) of
Employee’s employment with the Company, in accordance with the Company’s
customary payroll practices for its senior management personnel; (ii) payment of
an amount equal to 100% of the target Bonus for the calendar year in which such
termination occurs (such amount being payable in a lump sum), payable within
seventy five (75) calendar days following such termination ; (iii) the
accelerated vesting of stock options held by Employee immediately prior to such
termination (“Options”), such that all Options will become vested as of the date
of Employee’s termination; (iv) the accelerated vesting of restricted stock
grants held by Employee immediately prior to such termination (“Grants”), such
that all Grants will become vested as of the date of Employee’s termination; (v)
the accelerated vesting of performance restricted stock units held by Employee
immediately prior to such termination at the applicable performance targets or
such greater amounts as determined by the Board of Directors in their sole
discretion; and (vi) in the event that Employee is enrolled in any of the
Company’s group health benefits plans as of the effective date of Employee’s
termination, then Employee and Employee’s eligible dependents, if any, shall
remain eligible to continue their participation in such plans for a period of
eighteen (18) months after Employee’s date of termination, subject to the
eligibility and other terms and conditions of such plans, except that the
Company will pay the full premiums otherwise payable for such coverage during
such 18 month period. Notwithstanding any other provision of this Agreement,
Employee’s receipt of Change in Control Severance Benefits is conditioned on
Employee’s execution and delivery to the Company of a separation agreement (that
Employee does not revoke) containing a general release, the form and substance
of which are acceptable to the Company.
“Good Reason” means the occurrence of one or both of the following events
without Employee’s consent: (i) the Company’s material diminution of Employee’s
authority, duties, or responsibilities as set forth in this Agreement; or
(ii) the Company’s change in the principal geographic location at which Employee
provides services to the Company to a location more than thirty (30) miles from
Employee’s assigned primary office location, unless such relocation is only
temporary, for a reasonable period of time, or unless such relocation merely
constitutes travel reasonably required in connection with the performance of
Employee’s duties. Notwithstanding anything to the contrary herein, Employee
shall not be deemed to have resigned for Good Reason unless: (a) Employee had
provided to the Company written notice within thirty (30) calendar days of the
occurrence of the claimed event(s) constituting Good Reason, specifying in
detail the basis for such Good Reason; (b) the Company fails to cure the Good
Reason within thirty (30) calendar days after its receipt of such notice, and
(c) Employee terminates employment within sixty (60) calendar days after
providing notice to Company of the claimed event(s) constituting Good Reason.
“Severance Benefits” means (i) payment of an amount equal to Employee’s then
current Base Salary, payable in installments over twelve (12) months, commencing
within sixty (60) calendar days of the termination of Employee’s employment with
the Company, in accordance with the Company’s customary payroll practices then
in effect for its senior management personnel; (ii) payment of a bonus equal to
100% of the target Bonus for the calendar year in which such termination occurs
pro-rated for the number of days actually worked in the year of termination,
payable within seventy five (75) calendar days following such termination; (iii)
the accelerated vesting of the Options, such that the portion of the Options
that was otherwise scheduled to vest during the twelve (12) month period
immediately following such termination (had Employee remained employed with the
Company for that period) will become vested as of the date of Employee’s
termination; (iv) the accelerated vesting of RSUs, such that the portion of RSUs
that was otherwise scheduled to vest during the twelve (12) month period
immediately following such termination (had Employee remained employed with the
Company for that period) will become vested as of the date of Employee’s
termination; (v) the accelerated vesting of PRSUs, such that the portion of
PRSUs that was otherwise scheduled to vest during the twelve month period
immediately following such termination (had Employee remained employed with the
Company for that period) will become vested as of the date of Employee’s
termination; and (vi)in the event that Employee is enrolled in any of the
Company’s group health benefits plans as of the effective date of Employee’s
termination, then Employee and Employee’s eligible dependents, if any, shall
remain eligible to continue their participation in such plans for a period of
twelve (12) months after Employee’s date of termination, subject to the
eligibility and other terms and conditions of such plans, except that the
Company will pay the full premiums otherwise payable for such coverage during
such 12 month period. Notwithstanding any other provision of this Agreement,
Employee’s receipt of Severance Benefits is conditioned on Employee’s execution
and delivery to the Company of a separation agreement (that Employee does not
revoke) containing a general release, the form and substance of which are
acceptable to the Company.
“Unable to Work” means the determination by the Company, following an
interactive process, that Employee has become physically or mentally incapable
of performing Employee’s essential job functions, with or without a reasonable
accommodation, following any period during which such status would be protected
under applicable law.
Section 2.    Employment.
2.1.    Duties and Responsibilities. Subject to the terms and conditions of this
Agreement, Employee will be employed by the Company as Chief Medical Officer or
in such other position as may be mutually agreed upon by the parties. A Job
Description setting forth Employee’s duties and responsibilities is attached as
Exhibit C. Employee accepts such employment, and agrees to perform all of the
duties and accept all of the responsibilities accompanying such position.
Employee agrees to serve the Company faithfully and to the best of Employee’s
abilities, and to devote all of Employee’s business time, skill and attention to
such service. Employee is expected to be available for meetings on a regular
basis, upon request by the Company, at the Company’s Cranbury, New Jersey, and
Philadelphia, Pennsylvania, locations or such other Company locations as needed
including, but not limited to, the Company’s international offices.
2.2.    Full Time and Attention. Employee shall devote Employee’s full business
time and best efforts to the performance of Employee’s duties and to the
furtherance of the Company’s interests. During Employee’s employment with the
Company, Employee may not hold another position of employment, or be retained as
a consultant, or engage in any other business activity (whether full-time or
part-time, whether or not for compensation), unless the Company gives Employee
prior written permission to do so. Notwithstanding anything stated in this
provision to the contrary, Employee is permitted to engage in charitable
activities, as long as they do not interfere with Employee’s employment
obligations to the Company.
2.3.    Company Policies. During Employee’s employment with the Company,
Employee will be subject to all applicable employment and other policies of the
Company, as outlined in the Amicus Employee Handbook and as otherwise published
by the Company in writing.
Section 3.    Compensation and Benefits.
3.1.    Base Salary. During Employee’s employment, the Company shall pay
Employee a salary at the gross annual rate of $481,054 (less applicable
withholding) or such greater amount as the Board or a committee thereof may from
time to time establish pursuant to the terms hereof (the “Base Salary”). Such
Base Salary shall be reviewed annually and may be increased, but not decreased,
by the Board or a committee thereof in its sole discretion. The Base Salary
shall be payable in accordance with the Company’s customary payroll practices
for its senior management personnel.
3.2.    Bonus. During Employee’s employment, Employee shall be eligible to
participate in the Company’s bonus programs as may be in effect with respect to
senior management personnel. Employee shall be eligible to earn an annual target
bonus of 100% of the Base Salary in cash (the “Bonus”) such actual amount
determined by the Company Compensation Committee in its absolute discretion and
at 40% of base salary; provided, however, that notwithstanding anything to the
contrary herein or in any bonus program, Employee must be employed by the
Company as of December 31 of the applicable calendar year, in order to be
eligible to earn a Bonus for such calendar year. Any Bonus payment to which
Employee becomes entitled hereunder shall be paid to Employee in a lump sum
(less applicable withholding) on or before the 15th day of the third month
following the end of the calendar year in which the Bonus was earned.
3.3.    Equity. Subject to the terms and conditions of the Company’s Amended and
Restated 2007 Equity Incentive Plan and such other equity plans as the Company
may adopt from time to time including, but not limited to, an Employee Stock
Purchase Plan, during Employee’s employment with the Company, Employee will be
eligible to receive stock options, Restricted Stock Units and Performance
Restricted Stock Units pursuant to any Award Agreement (as that term is defined
in the Company’s Equity Incentive Plan) between Employee and the Company. Unless
otherwise provided in this Agreement, the terms and conditions of the applicable
equity plan will govern all equity grants to Employee (including vesting of
options and units), including with regard to the impact of the end of Employee’s
employment on such equity grants.
3.4.    Benefits.
(a)    Benefit Plans. During Employee’s employment, Employee may participate in
any benefit plans (including health and medical insurance) as may be in effect
with respect to senior management personnel of the Company, including any equity
plan, subject to the eligibility and contribution requirements, enrollment
criteria and other terms and conditions of such plans. The Company reserves the
right to modify, amend and eliminate any such plans, in its sole and absolute
discretion.
(b)    Reimbursement of Expenses. During Employee’s employment, the Company
shall pay or promptly reimburse Employee, upon submission of proper invoices or
other documentation in accordance with the Company’s policies and procedures,
for all reasonable out-of-pocket business, entertainment and travel expenses
incurred by Employee in the performance of Employee’s duties. Any taxable
reimbursement of business or other expenses as specified under this Agreement
shall be subject to the following conditions: (i) the expenses eligible for
reimbursement in one taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year; (ii) the reimbursement of an eligible
expense shall be made no later than the end of the calendar year after the year
in which such expense was incurred; and (iii) the right to reimbursement shall
not be subject to liquidation or exchange for another benefit.
(c)    Vacation. During Employee’s employment, Employee shall be entitled to
vacation in accordance with the policies of the Company applicable to senior
management personnel as may be in effect from time to time.
(d)    Withholding. The Company shall withhold from all amounts payable or
benefits accorded to Employee all federal, state and local income, employment
and other taxes, as and in such amounts as may be required by applicable law.
Section 4.    Duration of Employment. Employee’s employment with the Company
shall begin on the Effective Date and continue until Employee’s employment is
terminated by either Employee or the Company. At all times, Employee’s
employment with the Company shall be “at-will,” meaning that either Employee or
the Company may terminate the employment at any time, for no reason or any
lawful reason.
Section 5.    Termination; Severance Benefits.
5.1.    Notice of Termination. Any termination of Employee’s employment by the
Company or by Employee (other than on account of death) shall be communicated to
the other party by written notice that indicates the specific termination
provision in this Agreement relied upon. Except as otherwise expressly provided
in this Agreement or the notice, the termination shall take effect immediately.
The parties agree that the notice requirements set forth in this Agreement do
not alter the “at will” nature of Employee’s employment, as described in Section
4.
5.2.    Generally. Upon termination of Employee’s employment for any reason,
Employee shall be deemed simultaneously to have resigned as a member of the
Board, if applicable, and from any other position or office Employee may at the
time hold with the Company or any of its Affiliates. Employee agrees to
cooperate with the Company by signing any necessary documents and taking any
other steps necessary to effectuate Employee’s resignation from the Board, if
applicable, and from any other position or office Employee may hold with the
Company or any of its Affiliates. In addition, upon termination of Employee’s
employment for any reason, the Company shall pay Employee the Accrued Amounts.
The Accrued Amounts will be paid within the time required by applicable law. The
impact of the termination of Employee’s employment on the Employee’s
participation in the Company’s health plans is addressed in Section 5.3 and
Section 5.4.
5.3.    Termination by Employee.
(a)    Resignation Independent of a Change in Control Event. If Employee resigns
and a Change in Control Event has not occurred in the prior 12 months, then
(irrespective of whether the resignation was with or without Good Reason):
(i) Employee shall receive no further compensation or remuneration of any kind
other than the Accrued Amounts; and (ii) at the end of the month in which the
resignation takes effect, Employee shall cease to be covered under or permitted
to participate in or receive any of the benefits described in Section 3.4,
except that, if Employee is enrolled and participating in the Company’s health
benefit plans at the time of termination, the Company will allow Employee to
continue as a member of those plans at Employee’s expense in accordance with the
terms of those plans and the Consolidated Omnibus Budget Reconciliation Act
(COBRA) for the legally required benefit continuation period.
(b)    Good Reason Resignation Within 12 Months of a Change in Control Event. If
Employee resigns for Good Reason within twelve (12) months after a Change in
Control Event, Employee will be entitled to receive, in addition to the Accrued
Amounts, Change in Control Severance Benefits. All payments and benefits under
this section, except for the Accrued Amounts, shall: (1) require Employee to
execute and return (and not revoke) a separation agreement containing a general
release, the form and substance of which are acceptable to the Company; and
(2) be subject to Section 5.6 and Section 5.7(b).
5.4.    Termination by the Company.
(a)    Without Cause Within 12 Months After a Change in Control Event. If the
Company terminates Employee’s employment without Cause within 12 months after a
Change in Control Event, then in lieu of any other payments, rights or benefits
under Section 5.4(a), Employee will be entitled to receive Change in Control
Severance Benefits in addition to the Accrued Amounts. All payments and benefits
under this section, except for the Accrued Amounts, shall: (1) require Employee
to execute and return (and not revoke) a separation agreement containing a
general release, the form and substance of which are acceptable to the Company;
and (2) be subject to Section 5.6 and Section 5.7(b).
(b)    Without Cause Not Within 12 Months After a Change in Control Event. If
the Company terminates Employee’s employment without Cause (other than within 12
months after a Change in Control Event), then Employee will be entitled to
receive Severance Benefits in addition to the Accrued Amounts. All payments and
benefits under this section, except for the Accrued Amounts, shall: (1) require
Employee to execute and return (and not revoke) a separation agreement
containing a general release, the form and substance of which are acceptable to
the Company; and (2) be subject to Section 5.6 and Section 5.7(b).
(c)    For Cause. If the Company terminates Employee’s employment for Cause at
any time, Employee shall: (i) receive no further compensation or remuneration of
any kind (including any Base Salary or Bonus hereunder) other than the Accrued
Amounts; and (ii) at the end of the month in which the termination takes effect,
cease to be covered under or be permitted to participate in or receive any of
the benefits described in Section 3.4, except that, if Employee is enrolled and
participating in the Company’s health benefit plans at the time of termination,
the Company will allow Employee to continue as a member of those plans at
Employee’s expense in accordance with the terms of those plans and the
Consolidated Omnibus Budget Reconciliation Act (COBRA) for the legally required
benefit continuation period.
5.5.    Termination upon Death or Inability to Work.
(a)    Death. Employee’s employment shall terminate immediately upon Employee’s
death. In the event of Employee’s death during the course of Employee’s
employment with the Company, the Company will pay the Employee’s estate the
Accrued Amounts.
(b)    Inability to Work. Except as otherwise provided by applicable law, the
Company may terminate Employee’s employment in the event Employee is Unable to
Work. In the event of Employee’s death or termination by the Company due to
Employee being Unable to Work, Employee shall receive: (a) the Accrued Amounts,
and (b) in the event that Employee is enrolled in any of the Company’s group
health benefits plans as of the effective date of Employee’s termination, then
Employee and Employee’s eligible dependents, if any, shall remain eligible to
continue their participation in such plans for a period of twelve (12) months
after Employee’s date of termination, subject to the eligibility and other terms
and conditions of such plans, except that the Company will pay the full premiums
otherwise payable for such coverage during such 12 month period.
5.6.    General Release and Compliance Required. Employee’s receipt of any
right, payment or benefit under Section 5.3(b) or Section 5.4(a) or Section
5.4(b) is subject to and conditioned upon: (a) Employee’s execution and delivery
to the Company of a separation agreement (that Employee does not revoke)
containing a general release, the form and substance of which are acceptable to
the Company; and (b) Employee’s reaffirmation of and continuing compliance with
Employee’s contractual and legal obligations to the Company, as expressly set
forth in the Confidentiality, Non-Disclosure and Non-Competition Agreement
attached as Exhibit A.
5.7.    Section 409A.
(a)    Purpose. This section is intended to help ensure that compensation paid
or delivered to Employee pursuant to this Agreement either is paid in compliance
with, or is exempt from, IRC Section 409A. However, the Company does not warrant
to Employee that all compensation paid or delivered to Employee for Employee’s
services will be exempt from, or paid in compliance with, Section 409A.
(b)    Amounts Payable On Account of Termination. For the purposes of
determining when amounts otherwise payable on account of Employee’s termination
of employment under this Agreement will be paid, which amounts become due
because of Employee’s termination of employment, “termination of employment” or
words of similar import, as used in this Agreement, shall be construed as the
date that Employee first incurs a “separation from service” for purposes of
Section 409A on or following termination of employment. Furthermore, if Employee
is a “specified employee” of a public company as determined pursuant to
Section 409A as of Employee’s termination of employment, any amounts payable on
account of Employee’s termination of employment that constitute deferred
compensation within the meaning of Section 409A and that are otherwise payable
during the first six months following Employee’s termination (or prior to
Employee’s death after termination) shall be paid to Employee in a cash lump-sum
on the earlier of: (i) the date of Employee’s death; or (ii) the first business
day of the seventh calendar month immediately following the month in which
Employee’s termination occurs.
(c)    Series of Payments. Any right to a series of installment payments shall
be treated as a right to a series of separate payments.
(d)    Interpretative Rules. In applying Section 409A to amounts paid pursuant
to this Agreement, any right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.
5.8.    Participation in Other Severance Plans. Employee agrees and acknowledges
that Employee shall not be eligible to participate in or have any right to
compensation or benefits pursuant to the Company’s Change in Control Severance
Plan (or any successor plan thereto) or any other Severance Plan issued by the
Company.
5.9.    Exclusivity. In the event Employee’s employment is terminated for any
reason, Employee (and Employee’s eligible dependents, if any) shall not be
entitled to any payments or benefits from the Company or any of its Affiliates
except as specifically set forth in this Section 5.
Section 6.    Federal Excise Tax.
6.1.    General Rule. Employee’s payments and benefits under this Agreement and
all other arrangements or programs related thereto shall not, in the aggregate,
exceed the maximum amount that may be paid to Employee without triggering golden
parachute penalties under Section 280G of the Code, and the provisions related
thereto with respect to such payments. If Employee’s benefits must be cut back
to avoid triggering such penalties, such reduction shall be made in the
following order: (i) first, any future cash payments (if any) shall be reduced
(if necessary, to zero); (ii) second, any current cash payments shall be reduced
(if necessary, to zero); (iii) third, all non-cash payments (other than equity
or equity derivative related payments) shall be reduced (if necessary, to zero);
and (iv) fourth, all equity or equity derivative payments shall be reduced. If
an amount in excess of the limit set forth in this Section is paid to Employee,
Employee must repay the excess amount to the Company upon demand, with interest
at the rate provided in Section 1274(b)(2)(B) of the Code. Employee and the
Company agree to cooperate with each other reasonably in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties on payments or benefits Employee receives.
6.2.    Exception. Section 6.1 shall apply only if it increases the net amount
Employee would realize from payments and benefits subject to Section 6.1 after
payment of income and excise taxes by Employee on such payments and benefits.
6.3.    Determinations. The determination of whether the golden parachute
penalties under Section 280G of the Code and the provisions related thereto
shall be made by counsel chosen by Employee and reasonably acceptable to the
Company. All other determinations needed to apply this Section 6 shall be made
in good faith by the Company’s independent auditors.
Section 7.    Company Computers, Property and Records. Employee agrees to handle
all Company property in accordance with the Company’s policies and procedures.
Employee’s authorization to access the Company’s computer systems is limited and
use of such systems to compete or prepare to compete with the Company
constitutes unauthorized access that is strictly prohibited. All records
received or created by Employee in the course of employment related to the
Company’s business (such as but not limited to, email, notes, files, contact
lists, agendas, drawings, maps, specifications, and calendars) are the property
of the Company.
Section 8.    Resolution of Disputes. Employee and the Company hereby agree
that, except for disputes regarding alleged or anticipated violations of the
Confidentiality, Non-Disclosure and Non-Competition Agreement attached as
Exhibit A, any and all disputes between them shall be resolved solely in
accordance with the Mutual Agreement to Arbitrate Disputes on an Individual
Basis attached as Exhibit B and, to the greatest extent permitted by law,
Employee and the Company expressly waive their respective right to a trial by
jury for any and all such disputes between them.
Section 9.    General.
9.1.    No Conflict. Employee represents and warrants that Employee has not
entered, nor will Employee enter, into any other agreements that restrict
Employee’s ability to fulfill Employee’s obligations under this Agreement.
9.2.    Governing Law. This Agreement shall be construed, interpreted and
governed by the laws of the state of Employee’s assigned primary office location
during the last six months of Employee’s employment with the Company, without
regard to the conflicts of law principles.
9.3.    Binding Effect. This Agreement shall extend to and be binding upon
Employee, Employee’s legal representatives, heirs and distributees and upon the
Company, its successors and assigns regardless of any change in the business
structure of the Company.
9.4.    Assignment. The Company’s rights and obligations under this Agreement,
including the restrictions in the Confidentiality, Non-Disclosure and
Non-Competition Agreement attached as Exhibit A, shall automatically transfer
with any sale, transfer or other disposition of all or substantially all of its
assets, stock or business. Employee consents to that transfer. Employee may not
assign any rights or obligations under this Agreement without the Company’s
prior written consent.
9.5.    Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto, including Employee’s
prior Agreement, dated April 23, 2014, except this Agreement does not supersede
the Confidentiality, Non-Disclosure and Non-Competition Agreement attached as
Exhibit A or the Mutual Agreement to Arbitrate Disputes on an Individual Basis
attached as Exhibit B. Nor does this Agreement supersede any Award Agreement (as
that term is defined in the Company’s Equity Incentive Plan) between Employee
and the Company. No waiver, modification or change of any provision of this
Agreement shall be valid unless in writing and signed by both parties.
9.6.    Waiver. The waiver of any breach of any duty, term or condition of this
Agreement shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or any other duty, term or condition of this
Agreement.
9.7.    Severability. If any provision of this Agreement shall be unenforceable
in any jurisdiction in accordance with its terms, the provision shall be
enforceable to the fullest extent permitted in that jurisdiction and shall
continue to be enforceable in accordance with its terms in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.
9.8.    Notices. All notices pursuant to this Agreement shall be in writing and
shall be sent by prepaid certified mail, return receipt requested or by
recognized air courier service addressed as follows:
(i)    If to the Company to:
Amicus Therapeutics, Inc.
1 Cedar Brook Drive
Cranbury, New Jersey 08512
c/o    CEO or General Counsel
(ii)    If to Employee to:
Jay Barth
at the address identified herein or in Employee’s personnel records,
or to such other addresses as may hereinafter be specified by notice in writing
by either of the parties, and shall be deemed given three (3) business days
after the date so mailed or sent.
9.9.    Compliance. If reasonably requested in writing, Employee agrees within
fifteen (15) business days to provide the Company with an executed IRS Form 4669
(Statement of Payments Received) with respect to any taxable amount paid to
Employee by the Company.
9.10.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall together constitute one
and the same agreement.
9.11.    Knowing and Voluntary Nature of Agreement. Employee acknowledges and
agrees that Employee is executing this Agreement knowingly and voluntarily and
without any duress or undue influence by the Company or anyone else. Employee
further acknowledges and agrees that Employee has carefully read this Agreement
and fully understands it. Employee further agrees that Employee has been
provided an opportunity to seek, and has received, the advice of an attorney of
Employee’s choice (at Employee’s expense) before signing this Agreement.
[Signature Page Follows]
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


/s/ Jay Barth__________________________
Jay Barth


AMICUS THERAPEUTICS, INC.




By: /s/ David Clark             
Name:    David Clark
Title: Chief People Officer
    











EXHIBIT A

AMICUS THERAPEUTICS, INC.
CONFIDENTIALITY, NON-DISCLOSURE AND NON-COMPETITION AGREEMENT
WITH
Jay Barth
This Agreement is made as of February 18, 2020 between you and Amicus
Therapeutics, Inc. (the “Company”). You agree that you are receiving adequate
consideration in exchange for entering into this Confidentiality, Non-Disclosure
and Non-Competition Agreement (the “Agreement”) including: (1) at-will
employment and the benefits of that employment including any grant to you of
certain restricted stock units and options to purchase shares of common stock in
the Company; (2) access to Confidential Information belonging to the Company;
and (3) access to the Company’s business relationships. You acknowledge that
entering into this Agreement is a condition of receiving those items.
Accordingly, you agree to the following terms and conditions:


1.
You acknowledge that the protections provided by this Agreement are necessary to
safeguard the Company’s Confidential Information (as defined below), business
relationships and other business interests, and that the Company is willing to
employ you, and continue to employ you, on the condition that you execute this
Agreement. You agree that the Company has spent substantial resources developing
its Confidential Information and business relationships. You also agree that
protecting these assets is critical to the Company’s survival and success, and a
competitor with access to those assets would have an unfair competitive
advantage over the Company. Therefore, you agree that the Company has a
legitimate business interest in protecting those assets and that the commitments
set forth in this Agreement are a reasonable means of doing so.



Confidential Information


2.
You acknowledge that as an integral part of the Company’s business, the Company
has developed, and will develop, at a considerable investment of time and
expense, non-public scientific data and methods, clinical development plans and
strategies, business development plans and strategies, marketing and business
plans and strategies, procedures, methods of operation and marketing, financial
data, lists of actual and potential customers and suppliers including buying
habits of those customers, and independent sales representatives and related
data, technical procedures, engineering and product specifications, plans for
development and expansion, and other confidential and sensitive information, and
you acknowledge that the Company has a legitimate business interest in
protecting the confidentiality of such information. You acknowledge that you
will be entrusted with such information as well as confidential non-public
information belonging to customers, suppliers, and other third parties. You,
therefore, acknowledge a continuing responsibility to protect such information
and agree to the provisions contained herein.



3.
“Trade Secrets” shall mean information belonging to the Company or licensed by
it including, without limitation, data, reports, research, drawings,
specifications, software, formulae, patterns, compilations, programs, devices,
methods, techniques, or processes (including such information that has
commercial value to the Company from a negative viewpoint, such as the results
of research which proves that certain processes used to attempt to develop new
technology will be unsuccessful) which are not commonly known by or available to
the public, and which information: (a) derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from their disclosure or use; (b) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (c) as otherwise defined by
law.



4.
“Proprietary Information” shall mean any information, other than Trade Secrets,
without regard to form, belonging to the Company or licensed by it including,
without limitation, formulae, patterns, compilations, programs, devices,
methods, techniques, or processes, which is not commonly known by or available
to the public and which information is material to the Company and not generally
known by the public, and all notes, analyses, compilations, studies,
interpretations or other documents prepared by you which contain, reflect or are
based upon, in whole or in part, the information furnished to you by the Company
pursuant hereto; provided, however that “Proprietary Information” shall not
include any information which you can show (i) becomes patented, published or
otherwise part of the public domain through no act or fault of your own, (ii) is
received in good faith from any third party who has the right to disclose such
information and who has not received such information, either directly or
indirectly, from the Company, or (iii) any information which you can show was in
your legitimate possession prior to your commencing employment with the Company.



5.
“Confidential Information” shall mean, collectively, the information outlined in
Paragraph 2 of this Agreement, Trade Secrets outlined in Paragraph 3 and
Proprietary Information outlined in Paragraph 4 and all other information
protected by unauthorized disclosure by law.



6.
You will treat as confidential and will not, without the prior written approval
of the Company, directly or indirectly, use (other than in the performance of
duties of employment with the Company), publish, disclose, patent, copyright, or
authorize anyone else to use, publish, disclose, patent, or copyright any
Confidential Information during your employment and after your employment with
the Company terminates, whether such termination is voluntary or involuntary,
with or without cause. You agree to take all action reasonably necessary to
protect Confidential Information from being disclosed or used by anyone other
than persons authorized by the Company. Confidential information shall not
include information that: (i) is or subsequently becomes publicly available
without your, or any other person or entity’s, breach of any obligation owed to
the Company; (ii) was lawfully received by you from a third party free of any
obligation of confidentiality owed to the Company; or (iii) you are required to
disclose in a judicial or administrative proceeding or as otherwise required by
law.



7.
The Company recognizes that you, as a former employee or independent contractor
of another company, may previously have been privy to trade secrets and/or
confidential information of such other company, and you may be under an
obligation to such other company to maintain the confidentiality of such trade
secrets or confidential information. Accordingly, to the extent you are under
such an obligation, you shall not: (a) bring any records, notes, files,
drawings, documents, plans and like items, electronic or otherwise, provided to
you in confidence by such other company, or any copies thereof, relating to or
containing or disclosing confidential information or trade secrets of any such
other company, on the premises of the Company or loaded onto the Company’s
computer systems or otherwise use such documents and items in the performance of
services for the Company; or (b) disclose any confidential information or trade
secrets provided to you in confidence by such other company in the performance
of your job duties for the Company. You represent that you are “free and clear”
of any legal restrictions that might interfere with your ability to begin or
continue your employment with, or perform your duties and responsibilities for,
the Company such as non-compete, non-solicitation or non-disclosure restrictions
imposed by current or former employers or contractors. You confirm that you have
disclosed to the Company any agreements between you and your current or former
employers or contractors describing any possible restrictions on your
activities.



8.
You acknowledge that all Confidential Information and any records, files,
memoranda, computer programs, reports, claims reports or records, customer
lists, contracts, marketing plans, programs or forecasts and other written or
printed documents or materials or other data stored on computer disks or other
electronic data storage methods (“Documents”) received, created or used by you
during the course of your relationship with the Company are and will remain the
sole property of the Company. You agree to return all such Documents (including
all copies) to the Company promptly upon the termination of your employment, or
earlier upon the Company’s request, and agree that, during or after your
employment, you will not, under any circumstances, without the specific
authorization in writing of an officer of the Company, disclose those Documents
or any information contained in such Documents to anyone outside the Company’s
organization or use those Documents for any purpose other than the advancement
of the Company’s interests. Upon termination of your employment for any reason,
or upon the Company’s earlier request, you also agree to immediately return to
the Company all equipment and property provided to you by the Company including,
but not limited to, computers, phones, pagers, thumb drives or other storage
devices, iPads and other tablet devices, and any other electronic devices. You
also agree to provide the Company with all usernames, passwords, passcodes, and
other information for logging into and accessing the equipment, applications,
platforms, software, hardware, devices and other systems that you used or
accessed in the course of, and during, your employment.



Protected Conduct


9.
Nothing in this Agreement prohibits you from disclosing Confidential Information
under any of the following circumstances:



Ÿ
You make the disclosure in confidence to an attorney solely for the purpose of
reporting or investigating a suspected violation of law; or



Ÿ
You make the disclosure, directly or indirectly, to a Federal, State or local
government official in confidence solely for the purpose of reporting or
investigating a suspected violation of law; or

Ÿ
You make the disclosure in a complaint or other document filed under seal in a
lawsuit or other proceeding; or

Ÿ
You make the disclosure to your attorney in connection with a lawsuit you file
against the Company for retaliation for reporting a suspected violation of law.
Under this scenario, you may use the Confidential Information in the court
proceedings as long as you file any document containing the Confidential
Information under seal and do not otherwise disclose the Confidential
Information, except pursuant to a Court Order.

10.
Nothing in this Agreement:



Ÿ
Prohibits you from filing a charge or complaint with, reporting or making
disclosures (including providing supporting documents or other information) of
possible violations of any law or regulation to, and/or participating in any
investigation or proceeding conducted by, any self-regulatory organization or
governmental agency, authority, or legislative body including, but not limited
to, the Securities and Exchange Commission and/or Equal Employment Opportunity
Commission or as otherwise required or allowed by law.

Ÿ
Is intended to interfere with your rights under Section 7 of the National Labor
Relations Act, including the right of employees to communicate with each other
regarding the terms and conditions of their employment and to engage in
concerted activities.

Ÿ
Prevents you from disclosing or requires you to conceal the details of any
alleged discrimination, retaliation or harassment.

Disclosure and Assignment Of Intellectual Property


11.
Intellectual Property. You agree to promptly disclose to the Company all
“Intellectual Property” conceived or developed by you while employed by the
Company that relates to the Company’s business. The term “Intellectual Property”
means any and all (i) data, reports, formulas, techniques, research, drawings,
specifications, software and any other copyrightable works; (ii) Trade Secrets;
and (iii) ideas, creations, inventions, discoveries, designs, devices, methods,
processes and innovations whether or not patentable, and all related know-how.



Assignment of Intellectual Property Rights. You agree that all Intellectual
Property conceived or developed by you while employed by the Company after the
date of this Agreement shall be the exclusive property of the Company. You
hereby assign and agree to assign in the future to the Company all of your
right, title and interest in and to any and all Intellectual Property related to
your work at the Company, whether or not registrable under patent, copyright,
trademark or similar statutes, made or conceived or reduced to practice or
learned by you, either alone or jointly with others, during the period and scope
of your employment with the Company. Such assignment is perpetual and
irrevocable. Intellectual Property assigned to the Company, or to a third party
as directed by the Company pursuant to this paragraph, are hereinafter referred
to as “Company Intellectual Property.” You agree to assign all right, title and
interest in and to any particular Company Intellectual Property to a third party
as directed by the Company. You further agree to assign to the Company or, to
the extent assignment is not permissible, waive any so-called “moral rights” in
the Intellectual Property to the extent permitted by law. You will assist the
Company in every proper way to obtain, perfect, and from time to time enforce,
its patent, copyright, trade secret and other rights in the Intellectual
Property relating to Company Intellectual Property in any and all countries. You
hereby waive and quitclaim to the Company any and all claims, of any nature
whatsoever, that you now or may hereafter have for infringement of any
Intellectual Property assigned hereunder to the Company.
Prior Intellectual Property. Notwithstanding the foregoing, the Company agrees
that you will not be obligated to assign any invention that you developed
entirely on your own time, without using any equipment, supplies, facilities or
trade secret information of the Company, unless such invention either: (i)
relates (at the time of conception or reduction to practice of the invention) to
the Company’s business or the Company’s actual or demonstrably anticipated
research, or (ii) results from any work performed by you for the Company.
Intellectual Property, if any, that you made prior to the commencement of your
employment with the Company, or made outside the scope of your employment, are
excluded from the scope of this Agreement. To preclude any possible uncertainty,
you have set forth on Exhibit A attached to this Agreement a complete list of
all Intellectual Property that you have, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to the commencement of your employment with the
Company, that you consider to be your property or the property of third parties
and that you wish to have excluded from the scope of this Agreement
(collectively referred to as “Prior Intellectual Property”).
12.
Obligation to Keep the Company Informed. During the period of your employment,
you will promptly disclose to the Company fully and in writing all Intellectual
Property authored, created, conceived or reduced to practice by you, either
alone or jointly with others, whether or not patentable or copyrightable or
believed by you to be patentable or copyrightable. In addition, you will
promptly disclose to the Company (to be held in confidence) all patent
applications filed by you or on your behalf within six months after termination
of your employment (whether voluntarily or involuntarily), and to cooperate
fully with a review and determination by the Company as to whether such patent
applications constitute or include the Company’s Intellectual Property or
Confidential Information.



13.
Works for Hire. You acknowledge and agree that all original works of authorship
that are made by you (solely or jointly with others) within the scope of your
employment by the Company and that are protectable by copyright including, but
not limited to, drawings, sketches and designs, are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C. Section 101).



Non-Competition
14.
You acknowledge that the Company has compelling business interests in preventing
the use or disclosure of its Confidential Information, or the misappropriation
of its business relationships, and to protect those interests it is reasonable
to restrict you from working or becoming affiliated with, either during or after
the end of your employment with the Company, a Competitive Business (as defined
below).



15.
You also acknowledge that the Company is engaged in a highly competitive
business and that by virtue of the nature of your employment with the Company,
your engaging in or working for or with any Competitive Business will cause the
Company great and irreparable harm.



16.
Accordingly, you agree that, during your employment with the Company and for a
period of twelve (12) months after the date of termination of your employment
with the Company for any reason, whether such termination is voluntary or
involuntary, by wrongful discharge or otherwise, you will not, directly, or
indirectly work for or with or have any interest in any Competitive Business,
whether as an individual on your own account, as a partner or joint venturer, as
an employee, agent or salesperson for any person, as an officer or director of
any corporation, or as a consultant or otherwise, or engage in preparations for
any activity prohibited by this paragraph or any other paragraph in this
Agreement without the prior specific written consent by an officer of the
Company to do so provided, that the foregoing shall not prohibit ownership of
the securities of a publicly-traded entity which constitute less than 2% of the
outstanding voting securities of the entity. For purposes of this Agreement,
“Competitive Business” shall mean any person or entity who engages in the
business of researching, developing and/or commercializing products, including
but not limited to small molecules, biologics and gene therapies in the areas of
Fabry disease, Pompe disease, Battens Disease, CDKL-5 Deficiency Disorder and
any other condition, or any other business, in which the Company is actively
engaged during the last twenty-four months of your employment. You acknowledge
that the geographic scope of this restriction is reasonable given that: (1) the
Company does business and has customers and competitors throughout the world;
and (2) modern communication and transportation make it easy to compete in this
industry from virtually any location on earth. Further, you acknowledge and
agree that given the nature of your responsibilities for the Company and your
access to its Confidential Information and business relationships, if you were
to work for any Competitive Business as described in this paragraph, you would
inevitably disclose Confidential Information.



Non-Solicitation


17.
You also acknowledge that, by virtue of your relationship with the Company, you
have gained or will gain knowledge of the identity, characteristics and
preferences of its customers among other Confidential Information, and that you
would inevitably have to draw on such Confidential Information if you were to
solicit or service the Company’s customers on behalf of a Competitive Business.



18.
Accordingly, you agree that for twelve (12) months following the termination for
any reason whatsoever of your employment with the Company, you will not solicit
the business of or perform any services for an actual or prospective Customer of
the Company (as defined below). You also agree that, during this twelve-month
period, you will not encourage or assist any person or entity engaged in a
Competitive Business to solicit or service any actual or prospective Customer of
the Company covered by this paragraph. “Customer of the Company” means any
person or company that, at any time during the twenty-four (24) months prior to
the end of your employment with the Company, purchases – or enters into a
contract to purchase – products or services from the Company. Customer shall
also mean any prospective customer to which the Company has submitted a proposal
for purchase of products or services.



19.
You also agree that, for twelve (12) months following the end of your employment
with the Company for any reason, you will not directly or indirectly hire or
seek to hire or retain, whether on your own behalf or on behalf of some other
person or entity, any Company Personnel (as defined below). Nor will you, during
this twelve (12) month period, directly or indirectly induce or encourage any
Company Personnel to leave the Company. You acknowledge that, even after the
expiration of the twelve (12) month period described in this paragraph, you will
be barred from soliciting or hiring Company Personnel if, in soliciting or
hiring them, you would use or disclose Confidential Information belonging to the
Company. “Company Personnel” means any employee, independent contractor or other
personnel employed, retained or engaged by the Company at any time during the
twenty-four (24) months prior to the termination of your employment: (1) with
whom you interacted within the scope of your employment with the Company;
(2) whom you directly or indirectly supervised during your employment with the
Company; or (3) regarding whom you received non-public information about his or
her job responsibilities, compensation or job performance by virtue of your
employment with the Company.



Return of Property


20.
Upon termination of your employment (by the Company or you) for any reason, or
upon the earlier request of the Company, you agree to immediately return to the
Company all Company records and other property in your possession, custody or
control including (but not limited to) anything containing Confidential
Information such as documents, papers, files, records, reports, binders,
notebooks, books, notes, calendars, plans, drawings, maps, specifications,
blueprints, studies, photographs, video recordings, audio recordings, computers,
tablets, smartphones, mobile telephones, drives, discs, and any other devices
used to store electronic data, and any and all electronic copies and/or
hard-copies. Notwithstanding the foregoing, nothing in this Agreement shall
prohibit you from retaining paystubs and other records regarding your
compensation and benefits that the Company is required by law to provide to you.



21.
Upon termination of your employment (by the Company or you) for any reason, or
upon the earlier request of the Company, you agree to provide the Company with
all usernames, passwords, passcodes and other information that it may need to
log into and access the equipment, applications, platforms, software, hardware,
devices and other systems that you used or accessed in the course of, and
during, your employment.



22.
Upon the Company’s request, you agree to immediately provide the Company with a
written affidavit confirming that you have returned all Company property and
Confidential Information, and cooperate in providing the Company, at the
Company’s request, a means through which it can promptly and independently
verify (including by forensic analysis, if necessary) that all Confidential
Information has been removed from electronic storage devices, cloud-based
storage, and accounts in your possession or control.



23.
If you are served with a subpoena, court order, or similar legal document
requiring the production of Company records or other property or the disclosure
of Confidential Information, you agree to provide the Company with as much
notice as is possible (presumably seven (7) business days or more) through
written notification to the Company’s General Counsel and the Company’s CEO, so
that the Company may take permissible steps to protect the records and
information, unless such notice is prohibited by law or court order; provided,
however, that nothing in this Agreement prohibits you from engaging in the
Protected Conduct described in Section 9 and Section 10 of this Agreement.



Other Terms
24.
You acknowledge that the restrictions contained in this Agreement are fair,
reasonable and necessary to protect the legitimate business interests of the
Company and that the Company will suffer irreparable harm in the event of any
actual or threatened breach by you of this Agreement. You agree that enforcement
of the restrictions in this Agreement will not cause you any hardship, and
because of your background and experience will not in any manner preclude you
from becoming gainfully employed in such manner and to such extent as will
provide you with a standard of living of at least the sort and fashion to which
you are accustomed. You therefore agree that the Company may seek a restraining
order, preliminary injunction or other court order to enforce this Agreement
without the necessity of posting a bond or any security that might otherwise be
required in connection with such relief. You also agree that any request for
such relief by the Company shall be in addition and without prejudice to any
claim for monetary damages which the Company might elect to assert.



25.
If any provision of this Agreement is held to be unenforceable by a court, such
unenforceability shall not affect the enforceability of the remaining
provisions. Such provision shall be reformed and construed to the extent
permitted by law so that it would be valid, legal and enforceable to the maximum
extent possible.



26.
You acknowledge that this Agreement does not give you any rights to employment
by or to be retained as a consultant of the Company and, unless otherwise
provided in another writing, executed by an officer of the Company and you, your
relationship with the Company shall be employment “at will.”



27.
You agree that, if you, at any time during or within one year after your
employment with the Company ends, you receive an offer of employment or
retention from any person or entity other than the Company, you will provide
that person or entity with a copy of this Agreement. You also agree that, at any
time during, or within one year after the end of, your employment with the
Company, you will, in writing, immediately after accepting (orally or in
writing) any offer of employment or retention with any person or entity other
than the Company: (1) notify the Company that you accepted the offer; and
(2) inform the Company of the identity of the person or entity, and of your
title, responsibilities, work location and anticipated start date. You
acknowledge that the requirements set forth in this paragraph are fair,
reasonable and necessary in order for the Company to adequately protect its
Confidential Information and business relationships. The Company may also
provide copies of this Agreement to others including, but not limited to,
customers and potential customers, and your future employers and prospective
employers.



28.
You understand nothing in this Agreement prohibits you reporting to any
governmental authority information concerning violations of law or regulations,
and that you may report trade secret information to a government official or to
an attorney and use it in certain proceedings without fear of prosecution or
liability provided such disclosure is consistent with 18 U.S.C. 1833. If you
make the disclosure to your attorney in connection with a private lawsuit, you
may use the Confidential Information in the court proceedings as long as you
file any document containing the Confidential Information under seal and do not
otherwise disclose the Confidential Information, except pursuant to a Court
Order.



29.
This Agreement represents the entire agreement of the parties with respect to
the subject matter covered and cannot be modified or amended except in a writing
signed by both parties. The waiver by any party to this Agreement or a breach of
any of the provisions of this Agreement shall not operate or be construed as a
waiver of any subsequent or simultaneous breach. This Agreement supersedes any
confidentiality, non-competition and non-solicitation entered into by the
Company and you prior to the date of this Agreement. This Agreement does not
supersede: (1) the Employment Agreement between you and the Company; (2) the
Mutual Agreement to Arbitrate Disputes on an Individual Basis between you and
the Company; or (3) any Award Agreement (as that term is defined in the
Company’s Equity Incentive Plan) between Employee and the Company.



30.
This Agreement shall be construed, interpreted and governed by the laws of the
state of your assigned primary office location during the last six months of
your employment with the Company, without regard to the conflicts of law
principles.



31.
The rights and obligations of the Company under this Agreement shall
automatically transfer with any sale, transfer or other disposition of all or
substantially all of its or their assets, stock or business. By signing this
Agreement, you consent to any such transfer. You may not assign any rights or
obligations under this Agreement without the prior written consent of the
Company’s Chief Legal Officer or designee.



By signing below, you acknowledge that you: (1) received this Agreement fourteen
(14) business days before the date on which you must return an executed copy of
it to the Company; (2) have had sufficient opportunity to read each provision of
this Agreement; (e) understand the meaning, effect and implications of each
provision of this Agreement; (4) have had an opportunity to consult with legal
counsel of your choosing (at your expense) regarding this Agreement; and (5) are
not relying on any promises or representations that are not set forth in this
Agreement. By signing this Agreement, you are indicating that you are doing so
freely and voluntarily and with full understanding of its terms and
conditions.    


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.




AMICUS THERAPEUTICS, INC.




By:    /s/ Ellen Rosenberg______________________
Ellen Rosenberg
General Counsel & Corporate Secretary, Legal






EMPLOYEE


Print Name:    Jay Barth________________________    




Signature:    /s/ Jay Barth______________________




Date:         February 26, 2020_________________




Home Address:    […]_____________________________


________________________________


SCHEDULE 1
PRIOR INTELLECTUAL PROPERTY


List below all Intellectual Property and works of authorship that you have,
alone or jointly with others, conceived, developed or reduced to practice or
caused to be conceived, developed or reduced to practice prior to the
commencement of your employment with Amicus that you consider to be your
property or the property of third parties and that you wish to have excluded
from the scope of this Confidentiality, Non-Disclosure and Non-Competition
Agreement:


1.    


2.    


3.    


4.


5.


6.


7.


8.


If additional space is needed, attach and sign additional sheets and indicate
here:


___ Additional sheets are attached.


If you are not listing any Intellectual Property or works of authorship,
indicate here:


_X_ No Intellectual Property or works of authorship claimed.


Signature of Employee: /s/ Jay Barth_______________________


Print Name of Employee: /s/ Bradley Campbell________________


Date: February 26, 2020











EXHIBIT B

MUTUAL AGREEMENT TO ARBITRATE DISPUTES ON AN INDIVIDUAL BASIS


This Mutual Agreement to Arbitrate Disputes on an Individual Basis (“Arbitration
Agreement”) is made and entered into as of February 18, 2020 (the “Effective
Date”) by and between Amicus Therapeutics, Inc. (the “Company”) and Jay Barth
(“you”). In this Arbitration Agreement, the Company and you are sometimes
referred to individually as a “Party” and sometimes referred to together as the
“Parties.”


1.
Purpose. The Parties are entering into this Arbitration Agreement because they
want to resolve all disputes arising out of or relating to your employment by
the Company, or the termination of your employment, by binding private
arbitration in accordance with the provisions of this Arbitration Agreement.
Regarding any claims covered by this Arbitration Agreement, you and the Company
understand that, by entering into this Arbitration Agreement, YOU AND THE
COMPANY ARE EACH GIVING UP:



1)    THE RIGHT TO A JURY TRIAL; AND
    
2)
THE RIGHT TO FILE A LAWSUIT IN COURT AGAINST THE OTHER PARTY; AND



3)
THE RIGHT TO BRING A CLASS OR COLLECTIVE ACTION AGAINST THE OTHER PARTY IN COURT
OR IN ARBITRATION OR IN ANY OTHER FORUM.



2.
Mandatory Arbitration. In exchange for the mutual promises contained in this
Arbitration Agreement and as a condition of the Company hiring and employing
you, you and the Company agree that:



(a)
any and all “Covered Claims” (as defined in Section 3 below) shall be submitted
to and resolved by final and binding arbitration to be held in the American
Arbitration Association (“AAA”) office located nearest to your employment
location for the Company. The arbitration shall proceed before a single
arbitrator and administered by the AAA in accordance with AAA’s Employment
Arbitration Rules and Mediation Procedures (the “AAA Rules”) in effect and
applicable at the time the arbitration is commenced. The AAA Rules may be
amended from time to time and are available online at

https://www.adr.org/sites/default/files/Employment%20Rules.pdf. You may also
call the AAA at 800-778-7879 with any questions about the arbitration process.
If the AAA Rules are inconsistent with the terms of this Arbitration Agreement,
the terms of this Arbitration Agreement shall govern; AND


(b)
the Arbitrator, and not any federal, state, or local court or agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, formation or enforceability of this Arbitration Agreement
including, but not limited to, the arbitrability of any dispute between the
parties; AND



(c)
the Arbitrator’s decision shall be final and binding only on the Parties to this
Arbitration Agreement and the Parties agree that awards deciding issues for
similarly-situated employees will have no preclusive effect in any arbitration
between the Parties.



3.
Covered Claims. Except as provided in Section 4, “Covered Claims” under this
Arbitration Agreement shall include all past, current and future grievances,
disputes, claims or causes of action that otherwise could be brought in a
federal, state or local court under applicable federal, state or local laws,
arising out of or relating to your employment with the Company or the
termination of your employment including claims arising out of or related to
your hiring, recruitment, compensation and termination, and including claims you
may have against the Company or its officers, directors, supervisors, managers,
employees or agents, or that the Company may have against you. Covered Claims
include, but are not limited to, claims for breach of any contract or covenant
(express or implied), tort claims, claims for wages or other compensation,
claims for wrongful termination (constructive or actual), claims for
discrimination, harassment or retaliation (including, but not limited to,
harassment or discrimination based on race, age, color, sex, gender, gender
identity, transgender status, sexual orientation, national origin, alienage or
citizenship status, creed, religion, marital status, partnership status,
familial status, domestic violence victim status, military status, predisposing
genetic characteristics, medical condition including pregnancy, psychological
condition, mental condition, criminal accusations and convictions, disability,
or any other trait or characteristic protected by federal, state, or local law,
claims for violation of any federal, state, local or other governmental law,
statute, regulation, or ordinance, including, but not limited to, all claims
arising under federal law such as:



The Age Discrimination in Employment Act; the Older Workers Benefits Protection
Act; Title VII of the Civil Rights of 1964; Sections 1981 through 1988 of Title
42 of the United States Code; the Civil Rights Act of 1991; the Equal Pay Act;
the Americans with Disabilities Act; the Rehabilitation Act; the Employee
Retirement Income Security Act; the Worker Adjustment and Retraining
Notification Act; the National Labor Relations Act; the Fair Credit Reporting
Act; the Occupational Safety and Health Act; the Uniformed Services Employment
and Reemployment Act; the Employee Polygraph Protection Act; the Immigration
Reform Control Act; the Family and Medical Leave Act; the Genetic Information
Nondiscrimination Act; the Federal False Claims Act; the Patient Protection and
Affordable Care Act; the Consolidated Omnibus Budget Reconciliation Act; and the
Lilly Ledbetter Fair Pay Act;


and all claims arising under state and local law, such as:


The New Jersey Law Against Discrimination; the New Jersey Discrimination in
Wages Law; the New Jersey Security and Financial Empowerment Act; the New Jersey
Temporary Disability Benefits and Family Leave Insurance Law; the New Jersey
Domestic Partnership Act; the New Jersey Conscientious Employee Protection Act;
the New Jersey Family Leave Act; the New Jersey Wage Payment Act; the New Jersey
Equal Pay Law; the New Jersey Occupational Safety and Health Law; the New Jersey
False Claims Act; the New Jersey Smokers’ Rights Law; the New Jersey Genetic
Privacy Act; the New Jersey Fair Credit Reporting Act; the New Jersey Emergency
Responder Leave Law; the New Jersey Millville Dallas Airmotive Plant Job Loss
Notification Act (a/k/a the New Jersey WARN Act); Gender Inequity Law; and the
New Jersey Earned Sick Leave Law.


The laws listed above should be interpreted as including all amendments to those
laws and together with all of their respective implementing regulations, and any
and all other federal, state and local laws that govern your employment with the
Company or the termination of that employment for any reason. Covered Claims
under this Agreement include claims arising out of or related to acts or
omissions that occurred before entering into this Arbitration Agreement and
those that may occur in the future.


4.
Claims Not Covered. Notwithstanding any other provision of this Arbitration
Agreement, this Arbitration Agreement does not mandate arbitration of:



(a)
disputes arising under your Confidentiality, Non-Disclosure and Non-Competition
Agreement with the Company; OR



(b)
claims for Workers’ Compensation benefits; OR



(c)
claims for unemployment compensation benefits; OR



(d)
any other claims that, as a matter of law, cannot be subject to mandatory
arbitration.



Ú
Notwithstanding any other provision of this Arbitration Agreement, nothing in
this Arbitration Agreement prevents you or shall be interpreted to mean that you
are precluded from filing charges or complaints with the National Labor
Relations Board (NLRB), the Equal Employment Opportunity Commission (EEOC), the
Securities and Exchange Commission (SEC) or any equivalent state or local
agency. Nor does this Arbitration Agreement prevent you from testifying or
participating in any proceedings before those administrative agencies.



5.
Waiver of Class and Collective Actions. You and the Company expressly intend and
agree that:



(a)
class and collective action procedures shall not be asserted and will not apply
in any arbitration pursuant to this Agreement;



(b)
neither you nor the Company will assert class or collective claims against the
other in court, in arbitration or otherwise;



(c)
each Party shall only submit individual claims in arbitration and will not seek
to represent the interests of any other person;



(d)
any claims by you will not be joined, consolidated or heard together with the
claims of any other employee; and



(e)
no decision or arbitral award determining an issue with a similarly-situated
employee shall have any preclusive effect in any arbitration between the
Parties, and the Arbitrator shall have no authority to give preclusive effect to
the issues determined in any arbitration between the Company and any other
employee.



6.
Waiver of Trial by Jury. The Parties understand and fully agree that, by
entering into this Arbitration Agreement, they are giving up their
constitutional right to have a trial by jury, and are giving up their normal
rights of appeal following the issuance of the arbitrator’s award except as
otherwise provided by applicable law.



7.
Claims Procedure. Arbitration shall be initiated by the express written notice
of either you or the Company. The Party initiating the arbitration must give
written notice of any claim to the other Party. Written notice of your claim
shall be mailed by certified or registered mail, return receipt requested, to
Employer’s General Counsel at Amicus Therapeutics, Inc., 1 Cedar Brook Drive,
Cranbury, New Jersey 08512. Written notice of a claim by the Company will be
mailed to your last known address. The written notice shall identify and
describe the nature of all claims asserted and the facts supporting the claims.
Written notice of arbitration shall be initiated within the same time
limitations that applicable federal and state law applies to those claims.



8.
Arbitrator Selection. The Arbitrator shall be selected as provided in AAA Rules.



9.
Discovery. The Arbitrator shall have the authority to order such discovery, by
way of deposition, interrogatory, document production or otherwise, as the
Arbitrator deems necessary to a full and fair exploration of the issues in
dispute, consistent with the expedited nature of arbitration. The Arbitrator
shall have the authority to set deadlines for completion of discovery. The
Arbitrator shall decide all discovery disputes.



10.
Governing Law; Substantive Law. This Arbitration Agreement and any arbitration
shall be governed by the Federal Arbitration Act (FAA) to the exclusion of any
state law inconsistent with the FAA. The Arbitrator shall apply the substantive
state or federal law as applicable to the claims asserted in arbitration. Claims
arising under federal law shall be determined in accordance with federal law.
Common law claims shall be determined in accordance with the substantive law of
the state your assigned primary office location during the last six months of
your employment with the Company, without regard to conflicts of law principles.



12.
Compelling Arbitration; Enforcing Award. Either Party may ask a court to stay
any court proceeding to compel arbitration under this Arbitration Agreement, and
to confirm, vacate or enforce an arbitration award. Judgment on the award
rendered by the Arbitrator may be entered in any state or federal court of
competent jurisdiction located in the state of your employment location for the
Company.



13.
Arbitration Fees and Costs. The Company shall be responsible for the
Arbitrator’s fees and arbitration expenses and any other costs unique to the
arbitration hearing, except that you shall be responsible for paying the initial
filing fees as provided by the AAA’s Rules. Each Party shall pay its own
deposition, witness, expert and attorneys’ fees and all other expenses to the
same extent as if the matter were proceeding in court.



14.
Term of Agreement; Modification in Writing. This Arbitration Agreement shall
survive the termination of your employment. This Arbitration Agreement can only
be revoked or modified in a writing that specifically states an intent to revoke
or modify this Arbitration Agreement and is signed by both you and the President
of the Company.



15.
Successors and Assigns. The Company may freely assign this Arbitration Agreement
at any time. This Arbitration Agreement shall inure to the benefit of the
Company’s successors and assigns.



16.
Entire Agreement. This Arbitration Agreement represents the entire agreement of
the parties with respect to the subject matter covered and cannot be modified or
amended except in a writing signed by both parties. The waiver by any party to
this Arbitration Agreement or a breach of any of the provisions of this
Arbitration Agreement shall not operate or be construed as a waiver of any
subsequent or simultaneous breach. This Arbitration Agreement supersedes any
inconsistent agreements between the Parties with respect to the subject matter
of the Arbitration Agreement. This Agreement does not supersede: (1) the
Employment Agreement between you and the Company; (2) the Confidentiality,
Non-Disclosure and Non-Competition Agreement between you and the Company; or
(3) any Award Agreement (as that term is defined in the Company’s Equity
Incentive Plan) between Employee and the Company.



17.
Severability. If any provision of this Arbitration Agreement is adjudged to be
void or otherwise unenforceable, in whole or in part, the void or unenforceable
provision shall be severed and that adjudication shall not affect the validity
of the remainder of this Arbitration Agreement.



18.
Voluntary Agreement. By executing this Arbitration Agreement, the Parties
represent that they have been given the opportunity to fully review its terms.
You acknowledge and agree that you have had an opportunity to ask questions and
consult with an attorney of your choice, at your expense, before signing this
Arbitration Agreement. The Parties understand the terms of this Agreement and
freely and voluntarily sign this Agreement. YOU AND THE COMPANY FULLY UNDERSTAND
AND AGREE THAT YOU AND THE COMPANY ARE GIVING UP CERTAIN RIGHTS OTHERWISE
AFFORDED BY CIVIL COURT ACTIONS INCLUDING, BUT NOT LIMITED TO, THE RIGHT TO A
JURY OR COURT TRIAL AND THE RIGHT TO BRING ANY CLAIM AS A CLASS OR COLLECTIVE
ACTION.



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


EMPLOYEE


Print Name:    Jay Barth________________________    




Signature:    /s/ Jay Barth______________________




Date:         February 26, 2020_________________




Home Address:    […]_____________________________


________________________________


AMICUS THERAPEUTICS, INC.


By:    /s/ Ellen Rosenberg________________________
Ellen Rosenberg
Chief Legal Officer and Corporate Secretary, Legal



EXHIBIT C


JOB DESCRIPTION


Chief Medical Officer


The Chief Medical Officer will report directly to the Chief Executive Officer.
The primary role of the CMO will be to provide leadership and direction for
Amicus’s pipeline of clinical development programs. The CMO will be responsible
for the strategy, direction and execution of the company’s clinical development
plans. The CMO will be a key member of the senior management team as a member of
the company’s Executive Committee which determines and oversees research and
drug development at Amicus and sets the overall strategic direction of the
company.


ROLES AND RESPONSIBILITIES


The Chief Medical Officer is responsible for:


•
Orchestrate and manage clinical aspects of regulatory strategies and
interactions with Health Authorities

•
Oversee the analysis and interpretation of clinical trial data and the reporting
of clinical trial results

•
Lead interactions with academic thought leaders, investigators, cooperative
groups, and other clinical stakeholders

•
Provide clinical support and work with other members of the management team to
develop and communicate the overall corporate strategy

•
Represent the Company and its programs to external audiences, including the
investment, medical and regulatory communities, as well as pharmaceutical or
biotechnology industry collaborators/partners

•
In addition to leading and supervising the Clinical Research Department the CMO
will have direct line responsibility for the Clinical Operations, Regulatory
Affairs, Medical Affairs, and Drug Safety Departments.



ORGANIZATIONAL STRUCTURE


Reports to Chief Executive Officer


QUALIFICATIONS AND BACKGROUND REQUIREMENTS


Educational Requirements

•
M.D with 15+ years of experience overall and 10+ years in a pharmaceutical
and/or biotechnology setting.





Professional Work Experience
•
Demonstrated clinical leadership as evidenced by strong track record of driving
multiple successful project advancements.

•
Proven track record developing and managing R&D strategic and operating plans
and budgets, as well as recruiting and managing a team in a biotech research
environment

•
Demonstrable expertise relating to all aspects of the drug development process
and the ability to identify and resolve complex issues related to programs.

•
Extensive working knowledge of oncology clinical landscape, regulatory guidance,
and flexible resourcing models.

•
Successful track record in drafting and implementing clinical trial protocols
required.

•
Demonstrated experience and capability to build strong external network of key
opinion leaders.

•
Proven ability to manage timelines and resources to drive projects toward key
decision criteria.

•
Extensive experience interfacing with and providing scientific guidance to CRO
partners and proven ability to work efficiently in a hybrid model.

•
Experience in interacting with relevant functions that are integral to
successful clinical program advancements

•
Must have the demonstrated ability to recruit, motivate, and lead successful
teams with a history of developing a culture of teamwork, collaboration,
transparency, and effective communication.

•
Excellent written and oral communication skills.

Location
•
This position will be based at 1 Cedar Brook Drive, Cranbury, NJ, 08512 or as
indicated in the Employment Contract.











